 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       DONOVAN SHANE GREER,                                    Case No. 1:21-cv-00108-JLT (PC)
12                           Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                                 SHOW CAUSE
13             v.
                                                                 (Doc. 14)
14       KCSO ADMINISTRATION, et al.,
15                           Defendants.

16

17            On June 9, 2021, the Court issued an order to show cause why this action should not be
18   dismissed for Plaintiff’s failure to exhaust administrative remedies prior to filing suit. (Doc. 14.)
19   Plaintiff filed a response to the order to show cause on June 25, 2021. (Doc. 15.) The Court finds
20   the response sufficient to DISCHARGE the order to show cause.1 The Court will screen
21   Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A in due course.
22

23   IT IS SO ORDERED.

24         Dated:     June 28, 2021                                     _ /s/ Jennifer L. Thurston
                                                           CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
      The Court does not decide the matter of exhaustion here; it only finds that it will require additional argument or
     evidence prior to deciding the matter. Failure to exhaust is generally an affirmative defense that the defendant must
     plead and prove. Jones v. Bock, 549 U.S. 199, 204, 216 (2007).
